DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	 
		Status of Application, Amendments and/or Claims
	
Applicant’s election without traverse of Group I (claims 1-11; drawn to a conjugate comprising a granulocyte macrophage colony stimulating factor polypeptide and a ligand) and species election of 3 tumor associated ligands EGF, PDGF and VEGF, in the reply filed on 01 June 2021 is acknowledged. Applicant argues that at least claims 1-4 and 6-11 read on the elected species.
Claims 5, 12-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group (or species), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01 June 2021. Claims 1-4, 6-11 are under examination. 

Information Disclosure Statement
The information disclosure statement(s) (IDS) (filed 25 March 2020) was received and complies with the provisions of 37 CFR §§1.97, 1.98 and MPEP § 609.  It has been placed in the application file and the information referred to therein has been considered as to the merits. 


			Sequence Rules
The specification is not in compliance with 37 CFR 1.821-1.825 of the Sequence Rules and Regulations.  When the description of a patent application discusses a 
 The specification refers to a His6-tag sequence in Figure 1A but does not identify the sequence by its sequence identifier (SEQ ID NO:). The entire specification must be examined for proper sequence identifiers.  Sequences appearing in drawings should be referenced in the corresponding Brief Description thereof. See 37 C.F.R. §1.58(a) and §1.83.  Appropriate correction is required. 
 Applicant must submit a response to this Office Action and compliance with sequence rules simultaneously. Please refer to the attached Notice to Comply.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
“FIGS. 5 is line graph illustrating the tumor size in mice injected with (a) murine renal cell carcinoma (RENCA) cells only (Parental), (b) RENCA cells mixed with cells expressing mGM-CSF (mGM-CSF), (c) RENCA cells mixed with cells expressing mGM-. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The instant specification teaches the amino acid sequence of the conjugate mGM-CSF-hEGF as SEQ ID NO:1, the amino acid sequence of the conjugate mGM-CSF-
However, the paper copy of the instant sequence listing teaches the mGM-CSF-mVEGF conjugate as SEQ ID NO:1 AND as SEQ ID NO:2. The paper copy of the sequence listing teaches SEQ ID NO:3 as recombinant human GM-CSF.
In addition, Mackay et al. teach instant SEQ ID NO:3 as the amino acid sequence of human GM-CSF (WO 2009/062238; published 05/22/09). See Mackay et al. at page 2, lines 30-31 and Figure 1.  See below, Sequence Search Result A. 
The metes and bounds of claim 8 cannot be determined as it is unclear what structures are encompassed by SEQ ID NO:1, SEQ ID NO:2 and SEQ ID NO:3.  
Clarification is requested.  The entire specification should be examined to ensure the proper sequence identifiers match GM-CSF and conjugates comprising GM-CSF and ligand. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject 
The instant specification teaches the amino acid sequence of the conjugate mGM-CSF-hEGF as SEQ ID NO:1, the amino acid sequence of the conjugate mGM-CSF-mVEGFa as SEQ ID NO:2 and the amino acid sequence of the conjugate mGM-CSF-mPDGFA as SEQ ID NO:3 (para 0016 and Figure 1A-1C).
However, the paper copy of the instant sequence listing teaches SEQ ID NO:3 as recombinant human GM-CSF.
In addition, Mackay et al. teach instant SEQ ID NO:3 as the amino acid sequence of human GM-CSF (WO 2009/062238; published 05/22/09). See Mackay et al. at page 2, lines 30-31 and Figure 1.  See below, Sequence Search Result A. 
Claim 1 is drawn to a conjugate comprising GM-CSF and a ligand. Claim 8 is drawn to the conjugate of claim 1, wherein the conjugate is at least 90% homologous to SEQ ID NO:3. Because SEQ ID NO:3 appears to be the amino acid sequence of human GM-CSF, not the entire conjugate, claim 8 does not further limit claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The specification teaches that to effectively treat cancer, it would be preferred if the body initiates a positive immune response against these cancers. Granulocyte-macrophage colony-stimulating factor (GM-CSF) is a cytokine that activates dendritic cells for antigen presentation and potentiates T- and B-lymphocyte antitumor functions (para 0004). The specification teaches conjugates comprising a GM-CSF polypeptide and a ligand, wherein the ligand is EGF or VEGF. The specification teach methods of using the conjugate to induce anti-EGF antibodies in a subject or to induce anti-VEGF antibodies in a subject for cancer treatment (paras 0006-0010).
Example 1 teaches the construction and expression of mGM-CSF-hEGF. Example 2 teaches the in vitro binding and activity of mGM-CSF-hEGF to purified EGFR. 
Example 3 teaches the anti-cancer efficacy of the GM-CSF-EGF and GM-CSF-VEGF fusion proteins and Example 6 teaches the synergistic anti-cancer efficacy of mGM-CSF-hEGF fusion protein and anti-CTLA4 antibody combinations.

Example 4 teaches the binding of mGM-CSF-hEGF to EGFR on cancer cells. 
Example 5 teaches the immunogenicity of GM-CSF-EGF fusion protein. Mice are subcutaneously injected with GM-CSF-EGF fusion protein (SEQ ID NO:1) or PBS for two weeks. Serum anti-EGF antibody are measured 4 weeks after the last injection. The anti-EGF antibody titer in the serum of mice injected with GM-CSF-EGF fusion protein was as high as four weeks after the conjugate administration. The serum of mice injected with mGM-CSF-EGF fusion protein suppresses the binding of EGF to EGFR. The serums were examined for their ability to block association between EGF and EGFR in vitro. Increasing concentration of serum from GM-CSF-EGF immunized mice,  suppressed the association between EGF and EGFR.
Example 7 teaches the anti-cancer efficacy of the GM-CSF-PDGFA and GM-CSF-bFGF fusion proteins. Example 7 teaches an in vivo study was conducted to evaluate the anticancer efficacy of GM-CSF-PDGFA (SEQ ID NO:3) and GM-CSF- bFGF (SEQ ID NO:4) fusion proteins. Mice are subcutaneously inoculated with B16-F10 murine melanoma cells expressing mGM-CSF; B16-F10 murine melanoma cells mixed with B16-F10 murine melanoma cells expressing mGM-CSF-mPDGFA; or B16-F10 murine 
Claim 8 is not enabled for the following reasons:
1.  It is unclear what structures are encompassed by SEQ ID NO:1, SEQ ID NO:2 and SEQ ID NO:3. Applicant made a species election of 3 tumor associated ligands EGF, VEGF and PDGF. 
The instant specification teaches the amino acid sequence of the conjugate mGM-CSF-hEGF as SEQ ID NO:1, the amino acid sequence of the conjugate mGM-CSF-mVEGFa as SEQ ID NO:2, and the amino acid sequence of the conjugate mGM-CSF-mPDGFa as SEQ ID NO:3 (para 0016, Figure 1A-1C and the Examples).
However, the paper copy of the instant sequence listing teaches the mGM-CSF-mVEGF conjugate as SEQ ID NO:1 AND as SEQ ID NO:2. The paper copy of the sequence listing teaches SEQ ID NO:3 as recombinant human GM-CSF. 
In addition, Mackay et al. teach instant SEQ ID NO:3 as the amino acid sequence of human GM-CSF (WO 2009/062238; published 05/22/09). See Mackay et al. at page 2, lines 30-31 and Figure 1.  See below, Sequence Search Result A.
The biological effects of the claim conjugate is unpredictable as the encompassed structures are unclear. 
2.  Claim 8 encompasses variant conjugates (i.e. at least 90% homologous). Therefore, even if SEQ ID NO:1, SEQ ID NO:2 and SEQ ID NO:3 correlated correctly to their proper conjugate structure, the specification fails to teach how to make a variant 
For sequences having one or two substitutions, for example, the artisan would reasonably expect that many of the possible variants would retain functional properties comparable to those of the unmodified protein, and it would require only routine manipulations to make and test a reasonably representative sampling of the possible variants.  However, as the number of modified sites increases, the number of possible variants, and hence the degree of experimentation required, increases exponentially.  Additionally, as plural substitutions are introduced, their interactions with each other and their effects on the structure and function of the protein become progressively less predictable.  
While it is known that many amino acid substitutions are generally possible in any given protein the positions within the protein's sequence where such amino acid substitutions can be made with a reasonable expectation of success are limited. Certain positions in the sequence are critical to the protein's structure/function relationship, e.g. such as various sites or regions directly involved in binding, catalysis and in providing the correct three- dimensional spatial orientation of binding and catalytic sites. These regions can tolerate only relatively conservative substitutions or no substitutions. These or other regions may also be critical determinants of antigenicity, which is very important in light of the instant invention. The state of the prior art evidences the unpredictability of the effects of mutation on protein structure and function.  Please see Tokuriki et al., Stability effects of mutations and protein evolvability; Current Opinion in Structural Biology, 19:596-604, 2009). 
	Due to the inherent unpredictability of employing a conjugate with unknown structures; the lack of direction/guidance presented in the specification regarding which part of the claimed conjugate can vary without losing activity; the absence of working examples directed to same; the state of the prior art which establishes the unpredictability of the effects of mutation on protein structure and function; and the complex nature of the invention, undue experimentation would be required of the skilled artisan to make and/or use the claimed invention. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent 

Claims 1, 3, 4, 6, 7 and 9 are rejected under 35 U.S.C. 102(a1) as being anticipated by Tan et al. (Reference submitted by Applicant; CN1526446 SHANGHAI INSTITUTES OF BIOLOGICAL SCIENCES; published 9/8/04 and English Translation, Patent Translate powered by EPO and Google). 
Tan et al. teach antibodies that block EGF and VEGF have been used to treat various tumors. Tan et al. teach in theory, antibodies can be used to treat tumors by using either exogenous antibodies or antigens to induce endogenous antibodies in patients. Tan et al. teach the former is passive immunotherapy and the latter is active immunotherapy (pages 1-2). 
Tan et al. teach that because EGF and VEGF are endogenous components of human body, based on the immune tolerance mechanism, it is not easy to induce antibodies or the titer is not high. Tan et al. teach that to increase their immunogenicity, it is common to link these components (i.e. EGF and VEGF) to an adjuvant protein with strong antigenic properties. Tan et al. teach immunoadjuvant proteins include cytokines such GM-CSF (pages 3-4). Water is considered a pharmaceutical acceptable excipient (applies to claims 1, 3, 4, 6, 7 and 9). 

Claims 1-3, 7, 9-11 are rejected under 35 U.S.C. 102(a1) as being anticipated by Belldegrun et al. (US 2002/0058041; published 5/16/02). 
Belldegrun et al. teach a chimeric construct comprising a G250 kidney cancer specific antigen attached to a granulocyte macrophage colony stimulating factor (GM-CSF)(abstract)(applies to claims 1, 3 and 7). Belldegrun et al. teach a linker between applies to claim 2). Belldegrun et al. teach a composition comprising the chimeric construct and a pharmaceutically acceptable diluent or excipient (paras 0008, 0117 and claims)(applies to claim 9). Belldegrun et al. teach the GM-CSF-G250 fusion proteins can be administered in conjunction with other agents. Such agents include anti-EGFR antibodies (para 0170)(applies to claims 10 and 11). 

Claims 1-3, 8-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Galipeau et al. (US 2017/0073387; published 3/16/17; priority date 4/23/14).
Galipeau et al. teach a conjugate comprising GM-CSF polypeptide and an interleukin.  Galipeau et al. teach using the conjugate for treating cancer (abstract and paras 0008-0010, 0085-0086)(applies to claims 1 and 3). Galipeau et al. teach a linker between GM-CSF and the interleukin (para 0013)(applies to claim 2). Galipeau et al. teach a polypeptide sequence that is 99.3% identical to instant SEQ ID NO:3 (see below Sequence Search Result B and para 0053 and page 27)(applies to claim 8).     
Galipeau et al. teach pharmaceutical compositions comprising the fusion protein. Water is considered a pharmaceutical acceptable excipient (paras 0093 and 0103)(applies to claim 9). Galipeau et al. teach the pharmaceutical composition is administered into or in close proximity to a solid tumor (para 0086). Galipeau et al. teach treating cancer using the pharmaceutical composition (i.e. fusion GM-CSF-linker-applies to claims 10 and 11).


			Conclusion
		No claims are allowed. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M DEBERRY whose telephone number is (571)272-0882.  The examiner can normally be reached on M-F 9:00-6:30 pm (alt Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 

/ELIZABETH C. KEMMERER/                                                                 Primary Examiner, Art Unit 1646                                                                                                                                       

/R.M.D/Examiner,ArtUnit1647
6/10/2021                                                                                                                                                                                                        




SEQUENCE SEARCH RESULT A
This page gives you Search Results detail for the Application 16650632 and Search Result 20210604_065459_us-16-650-632-3.align150.rag. 



Title:          US-16-650-632-3
Perfect score:  678
Sequence:       1 MAPARSPSPSTQPWEHVNAI..........ENLKDFLLVIPFDCWEPVQE 128

                                    SUMMARIES
                 %
Result          Query
   No.   Score  Match Length DB  ID                        Description
 ----------------------------------------------------------------------------
    11     678  100.0    128  14  AWV20723                  Human granulocyte 


RESULT 11
AWV20723
ID   AWV20723 standard; protein; 128 AA.
XX
AC   AWV20723;
XX
DT   25-JUN-2009  (first entry)
XX
DE   Human granulocyte macrophage-colony stimulating factor, SEQ 1.
XX

KW   prophylactic to disease; immune stimulation; autoimmune disease;
KW   immunosuppressive; inflammatory disease; antiinflammatory;
KW   gastrointestinal-gen.; asthma; antiallergic; antiasthmatic;
KW   respiratory-gen.; rheumatoid arthritis; antiarthritic;
KW   chronic obstructive pulmonary disease;
KW   idiopathic thrombocytopenic purpura; adult respiratory distress syndrome;
KW   multiple sclerosis; neuroprotective; Alzheimers disease; nootropic;
KW   Crohns disease; irritable bowel syndrome; colitis; psoriasis;
KW   antipsoriatic; macular degeneration; ophthalmological; uveitis;
KW   antiphospholipid syndrome; thrombolytic; restenosis; cardiant;
KW   vasotropic; antiarteriosclerotic; atherosclerosis; antilipemic;
KW   metabolic-gen.; pulmonary fibrosis; polychondritis; musculoskeletal-gen.;
KW   hepatitis; hepatotropic; glomerulonephritis; nephrotropic;
KW   lupus erythematosus; metabolic disorder; metabolic-gen.; GM-CSF ligand;
KW   granulocyte macrophage colony stimulating factor.
XX
OS   Homo sapiens.
XX
CC PN   WO2009062238-A1.
XX
CC PD   22-MAY-2009.
XX
CC PF   12-NOV-2008; 2008WO-AU001676.
XX
PR   12-NOV-2007; 2007US-0987254P.
XX
CC PA   (CRCA-) CRC ASTHMA&AIRWAYS LTD.
XX
CC PI   Mackay C,  Zahra D;
XX
DR   WPI; 2009-J55466/36.
XX
CC PT   New compound or molecule that binds to granulocyte macrophage-colony 
CC PT   stimulating factor (GM-CSF), useful for treating or preventing an 
CC PT   autoimmune or inflammatory disease or condition.
XX
CC PS   Claim 1; SEQ ID NO 1; 39pp; English.
XX
CC   The present invention relates to novel anti-granulocyte macrophage-colony
CC   stimulating factor (GM-CSF) antibodies (immunogenic peptides) and their 
CC   use in preventing and treating autoimmune and inflammatory diseases. The 
CC   invention also provides an isolated polynucleotide encoding the 
CC   immunogenic peptide; an antibody that binds to the immunogenic peptide; a
CC   method for treating or preventing GM-CSF-mediated diseases and a 
CC   pharmaceutical composition comprising one or more immunogenic peptides, 
CC   or one or more antibodies, optionally together with a pharmaceutical 
CC   carrier. The anti-GM-CSF antibody is a neutralizing antibody capable of 
CC   inhibiting the expression of GM-CSF. The immunogenic peptides of the 
CC   invention are useful for generating, isolating and detecting an antibody 
CC   capable of binding to GM-CSF and for eliciting an immune response in a 
CC   mammal. The immunogenic peptides or the antibodies are useful for 
CC   manufacturing a medicament for treating and preventing a GM-CSF-mediated 
CC   disease condition (e.g. autoimmune disease, inflammatory disease, asthma,
CC   rheumatoid arthritis, chronic obstructive pulmonary disease, idiopathic 
CC   thrombocytopenic purpura, acute respiratory distress syndrome, multiple 
CC   sclerosis, Alzheimer's disease, Crohn's disease, irritable bowel 

CC   degeneration, antiphospholipid syndrome, restenosis, atherosclerosis, 
CC   idiopathic pulmonary fibrosis, relapsing polychondritis, hepatitis, 
CC   glomerulonephritis, lupus and other metabolic diseases). The present 
CC   sequence is a Human granulocyte macrophage-colony stimulating factor (GM-
CC   CSF) protein of the invention.
XX
SQ   Sequence 128 AA;

  Query Match             100.0%;  Score 678;  DB 14;  Length 128;
  Best Local Similarity   100.0%;  
  Matches  128;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MAPARSPSPSTQPWEHVNAIQEARRLLNLSRDTAAEMNETVEVISEMFDLQEPTCLQTRL 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MAPARSPSPSTQPWEHVNAIQEARRLLNLSRDTAAEMNETVEVISEMFDLQEPTCLQTRL 60

Qy         61 ELYKQGLRGSLTKLKGPLTMMASHYKQHCPPTPETSCATQIITFESFKENLKDFLLVIPF 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 ELYKQGLRGSLTKLKGPLTMMASHYKQHCPPTPETSCATQIITFESFKENLKDFLLVIPF 120

Qy        121 DCWEPVQE 128
              ||||||||
Db        121 DCWEPVQE 128
SEQUENCE SEARCH RESULT B
This page gives you Search Results detail for the Application 16650632 and Search Result 20210604_065500_us-16-650-632-3.align150.rai. 

Title:          US-16-650-632-3
Perfect score:  678
Sequence:       1 MAPARSPSPSTQPWEHVNAI..........ENLKDFLLVIPFDCWEPVQE 128

                                    SUMMARIES
                 %
Result          Query
   No.   Score  Match Length DB  ID                        Description
 ----------------------------------------------------------------------------
    66     673   99.3    127  1  US-15-305-714-26           Sequence 26, Appl


 RESULT 66
US-15-305-714-26
; Sequence 26, Application US/15305714

; GENERAL INFORMATION
;  APPLICANT: EMORY UNIVERSITY
;  APPLICANT:CHILDREN'S HEALTHCARE OF ATLANTA, INC.
;  APPLICANT:Galipeau, Jacques
;  APPLICANT:Pennati, Andrea
;  TITLE OF INVENTION: COMPOSITIONS OF GM-CSF AND INTERLEUKIN FUSIONS FOR IMMUNE
;  TITLE OF INVENTION:MODULATION AND USES RELATED THERETO
;  FILE REFERENCE: 13157 PCT
;  CURRENT APPLICATION NUMBER: US/15/305,714
;  CURRENT FILING DATE: 2016-10-21
;  PRIOR APPLICATION NUMBER: US 61/982,912
;  PRIOR FILING DATE: 2014-04-23
;  NUMBER OF SEQ ID NOS: 29
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 26
;  LENGTH: 127
;  TYPE: PRT
;  ORGANISM: Homo sapiens
US-15-305-714-26
US-15-305-714-26

  Query Match             99.3%;  Score 673;  DB 1;  Length 127;
  Best Local Similarity   100.0%;  
  Matches  127;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;


Qy          2 APARSPSPSTQPWEHVNAIQEARRLLNLSRDTAAEMNETVEVISEMFDLQEPTCLQTRLE 61
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 APARSPSPSTQPWEHVNAIQEARRLLNLSRDTAAEMNETVEVISEMFDLQEPTCLQTRLE 60

Qy         62 LYKQGLRGSLTKLKGPLTMMASHYKQHCPPTPETSCATQIITFESFKENLKDFLLVIPFD 121
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 LYKQGLRGSLTKLKGPLTMMASHYKQHCPPTPETSCATQIITFESFKENLKDFLLVIPFD 120

Qy        122 CWEPVQE 128
              |||||||
Db        121 CWEPVQE 127